Title: Thomas Jefferson to James Brownlee, 27 November 1818
From: Jefferson, Thomas
To: Brownlee, James


          
            Sir
            Monticello Nov. 27. 18.
          
          Your letter of the 9th never reached me until the 23d. it was impossible, my good Sir, that you could have applied to a person less capable of serving you. long retired from the world and it’s business, paying no attention to new regulation, going no where, seeing no body but those who accidentally come here, I am totally ignorant of the steps to be taken to obtain your right, nor have I any means of learning them. the best thing you could do would be to commit your case to one of your delegates, who, if he does not himself know the proper steps, can readily learn them of the gentlemen he will meet at the ensuing session of the legislature, or from the public offices. to save you the trouble of writing it over again I inclose your letter stating it. only observe that Colo Lewis of the North garden was named Charles, not andrew. I would serve willingly if in my power; as it is you must accept my regrets and my best wishes that you may obtain the justice which may be due to you.
          
            Th: Jefferson
          
        